Case 1:19-cv-03092-SAG
  Case 1:19-cv-03092-SAGDocument 1-14 Filed
                          Document    Filed 10/24/19
                                            10/24/19 Page
                                                     Page 18
                                                          1 ofof222
Case 1:19-cv-03092-SAG
  Case 1:19-cv-03092-SAGDocument 1-14 Filed
                          Document    Filed 10/24/19
                                            10/24/19 Page
                                                     Page 19
                                                          2 ofof222
